Furches, J.:
Indictment for.assault and battery with a deadly weapon on one Jenkins. The court charged the jury, among other things, “ that il at Minnie Moose’s house Jones and Tingle got off their- horses and advanced upon Jenkins, cursing him, and with the intention of fighting him, and Jenkins, in order to save himself from being beaten, ran off, they would be guilty.”
“If these three men all pursued Jenkins to his home with weapons, cursing him, and refusing to leave when ordered off by him, they would be guilty.”
“ If-the jury believe from the evidence, beyond a reasonable doubt, that Tingle and Mask were then present at Jenkins’ house, telling Jones what to say to him, to call him a mill-burner, &c., they would be guilty.’.’ Defendants excepted.
The two first paragraphs of the charge seem to be authorized by State v. Rawles, 65 N. C., 334; and the last paragraph by State v. King, 86 N. C., 603, and State v. Perry, 5 Jones, 9. The judgment is
Affirmed.